DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120167485 A1) to Trevithick, in view of US 20140224541 A1 to Hause.
Regarding claim 1:  Trevithick discloses: A method comprising: 

positioning a left drilling rig subunit 322 substantially parallel to and spaced apart from the right drilling rig subunit (Figure 1, [0077]); 
mechanically coupling the right and left drilling rig subunits 322 with one or more cross braces 326 ([0077]); and 
mechanically coupling a center drill rig floor subunit (324,320,330) to the left and right drilling rig subunits 322 such that the center drill rig floor subunit is positioned between the left and right drilling rig subunits (See figure 4, which shows the center section between the two side sections). 
However, Trevithick fails to disclose wherein each cross brace is narrower in a middle section of the cross brace such that the distance between a top of the cross brace and the ground is reduced by positioning the narrowed portion of the cross brace in a lower position.
Hause teaches a cross brace (30 Figure 1a) for a rig box that is narrower in a middle section 50 of the cross brace such that the distance between a top of the cross brace and the ground is reduced by positioning the narrowed portion of the cross brace in a lower position.(the point at 50 appears to meet the claim limitations).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Trevithick to use a cross brace in the style of Hause and thus wherein each cross brace is narrower in a middle section of the cross brace such 

Regarding claim 2:  Trevithick discloses: 
wherein the right drilling rig subunit  comprises a first lower box 310 and at least one strut pivotably 340 coupled to the first lower box 310; 
wherein the left drilling rig subunit comprises a second lower box 310 and at least one strut pivotably 340 coupled to the second lower box; and 
wherein the right and left drilling rig subunits are positioned in a lowered position when coupled together and to the center drill rig floor subunit (Figure 4). 
Regarding claim 3:  Trevithick discloses: wherein one or both of the right and left drilling rig subunits comprises a hydraulic cylinder 400, and wherein the method further comprises moving the right and left drilling rig subunits and the center drill rig floor subunit to a raised position (Figure 17, 18) using the hydraulic cylinder 400, [0111-0114]. 
Regarding claim 4:  Trevithick discloses: further comprising mechanically coupling a mast 220 to right drilling rig subunit, left drilling rig subunit, or center drill rig floor subunit, the mast in a horizontal position (Figures 7, 10-12). 
Regarding claim 5:  Trevithick discloses: further comprising coupling the hydraulic cylinder 400 to the mast 220 (Figure 7) and moving the mast from the horizontal position to a vertical position using the hydraulic cylinder (Figure 13, 14, [0079]). 
Response to Arguments
Applicant’s amendments and arguments dated 1/5/2021 have been considered.
The claim objections have been withdrawn.
The amendments to claims 1 and 6 have overcome the prior art rejections and therefore they are withdrawn.
With respect to claim 1, a new rejection further in view of US 20140224541 A1 to Hause is presented.

Allowable Subject Matter
Claims 6-18 allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Examiner, Art Unit 3674